uil department' of ihe treasuf y intehnal revenue sef vice commerce street dallas tx number release date date december certified mail dear person to ojntact identification_number ojntact telephone number ein in reply refer to internal_revenue_service last date for filing a petition willi 1he united_states tax cdurt this is a final adverse detennination letter as to your exempt status under sec_501 of the internal revenue ojde your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse detennination was made for the following reasons a substantial part of your activities consisted of providing down payment assistance to home buyers to finance the assistance you relied on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of down payment assistance provided in substantially_all your transactions therefore you are operated for a substantial nonexempt purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 c ojntributions to your organization are no longer deductible under sec_170 of the internal revenue gxie you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xxand for all years thereafter processing of income_tax returns and assessment of any taxes due wi not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal revenue gxie if you decide to contest this detennination under the declaratory_judgment provisions of gxie section a petition to the united_states tax ojurt the united_states ojurt of oaims or the district ojurt of the united_states for the district of ojlumbia must be filed before the day after the date this detennination was uil mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment to secure a petition from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code you should contact your state officials if you have any questions about how this detennination may affect your state responsibilities and requirements you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can calll-877-777-4778 and ask for taxpayer_advocate assistance or vou can contact the taxpayer_advocate from the site where the tax_deficiency was detennined by calling or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax detenninations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l aansen acting director eo examinations uil department of the treasury internal_revenue_service date date employer_identification_number form tax_year s ended person to contact number contact number telephone fax certified mail- return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the code code and the imposition of income and employment_taxes are necessary if you accept our findings please sign the enclosed form_6018 consent to proposed adverse action and form_4549 income_tax examination changes and return them to our office within days of the date of this letter an envelope has been provided for your convenience lf you do not agree to our findings and wish to protest you must submit to us a written request for appeals consideration within days of the date of this letter your protest should include a statement of facts the applicable law and argument in support of your position uil an appeals officer who is independent of the director eo examinations will review your case the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs ecision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs retarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_742b b of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter and assess any_tax as indicated on the attached report of examination we will also notify the appropriate state officials of the revocation in accordance with sec_61 c of the code you are liable for filing federal income and employment_tax returns for all subsequent years these returns are to ba filed with the appropriate campus identified in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer ad ocate can however see that a tax mater that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free 7n-4778 and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate ' uil if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you fc r your cooperation sincerely 7ickrl fiansen acting director eo examinations enclosure publication publication report of examination envelope form 886-a rev date name of taxpayer issue explanations of items tax identification_number schedule number or exhibit year period ended december 20xx the tax_liability of under sec_11 ofthe internal_revenue_code facts is a not-for-profit corporation incorporated on june 20xx it also has a certificate of authority to transact business in the state of incorporation is to expand the availability of decent safe affordable housing by capitalizing on current opportunities to acquire rehabilitate preserve buy lease rent manage broker or construct housing units for rent and or for sale as stated in the articles of the purpose of on september 20xx code sec_50l c on form_1023 on january 20xx based on the information that in its application_for exemption and on the assumption that its application sec_501 applied for recognition as a tax exempt_organization under internal revenue provided would operate in the manner represented in was recognized as of june 20xx as a tax exempt_organization as described in operates a down payment program that provides financial assistance to homebuyers the amount provided can be used for the down payment closing costs outstanding debt or numerous other needs the funds are generated from payments from builders and sellers although stated in its application_for recognition of exempt status that it also planned to offer interim or specialized housing for the elderly or handicapped it did not engage in that activity the service conducted an examination of tax for the tax_year ended december 20xx based on the examination conducted it was concluded that no longer qualified for exemption from federal_income_tax that conclusion was reached in part for the following reasons form_990 return of organization exempt from income does not exclusively serve an exempt_purpose described in sec_501 provides substantial private benefit to persons who do not belong to a charitable_class down payment gift program does not limit assistance to certain geographic areas or target those areas experiencing deterioration or neighborhood tensions the transactions of make payments to down payment necessary to purchase homes from the sellers the sellers and buyers result in a circular flow of the money the sellers provides the funds to buyers the buyers use the funds to make the form 886-a page of3 department of the treasury- internal_revenue_service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended december 20xx on october 20xx as a result of the examination of letter letter proposing revocation of tax exempt status form_990 return the service issued a day appealed the service's proposed revocation to the office of appeals law sec_11 of the code imposes a tax for each taxable_year on the taxable_income of every corporation sec_61 ofthe code provides that except as otherwise provided gross_income means all income from whatever source derived sec_162 of the code provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_11-1 ofthe federal tax regulations regs provides that every corporation foreign or domestic is liable to the tax imposed under sec_11 except corporations specifically excepted under such section from such tax corporations expressly exempt from all taxation under subtitle a ofthe code see sec_501 and corporations subject_to tax under sec_511 regs sec_1 61-l a provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services income may be realized therefore in the form of services meals accommodations stock or other_property as well as in cash regs sec_1_61-3 provides that in a manufacturing merchandising or mining business gross_income means the total sales less the cost_of_goods_sold plus any income from investments and from incidental or outside operations or sources regs sec_1_162-1 a provides that business_expenses deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer's trade_or_business regs sec_1_6012-2 provides that except as provided every corporation subject_to taxation under subtitle a of the code shall make a return of income regardless of whether it has taxable_income or regardless of the amount of its gross_income form 886-a page of3 department of the treasury -internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended december 20xx regs sec_1_6012-2 provides that the return required of a corporation under this section shall be made on form_1120 unless the corporation is of a type for which a special form is prescribed irs position based on the letter referenced above from the service to recognized as exempt from federal_income_tax as an organization described in sec_501 of the code the revocation of tax exempt status is effective as of january 20xx dated october 20xx is no longer for the tax_year ended december 20xx is a taxable corporation as such by sec_11 of the code and is required to file form_1120 u s_corporation income_tax return for the tax years ended december 20xx pursuant to regs section dollar_figure a l and is liable for the tax imposed that statutory period for the limitation of time to assess tax owed by on january 20xx therefore pursuant to sec_6212 of the code the service is sending a notice_of_deficiency to with respect to the tax imposed by sec_11 under sec_11 of the code expires in computing the amount of tax due by amounts reported as revenue and expenses on 20xx to income and deductions on form_1120 return for the tax_year ended december 20xx the adjustments to convert income_tax examination changes form_990 return to form_1120 return are summarized on the enclosed form under section ll a of the code the service converted the form_990 return for the tax_year ended december all revenues reported on a ofthe code and regs sec_1 61-l a and -3 a see line items la-e adjustments to income on form_4549 form_990 return were treated as income pursuant to section all expenses reported on form_990 return were treated as ordinary and necessary expenses and allowed as deductions from income pursuant to sec_61 of the code and regs sec_1 162-l a see line items lf-g adjustments to income form_4549 taxpayer position the issuance of a notice_of_deficiency along with projected tax_liabilities was discussed with an officer of form 886-a page of3 department of the treasury - internal_revenue_service
